Supreme Court of the United States
                             Office of the Clerk
                     Washington, DC 20543-0001
                                                                    Scott S. Harris
                                                                    Clerk of the Court
                                                                    (202)479-3011
                                 January 20, 2015


Clerk
Court of Criminal Appeals of Texas
                                                                                    .8
P.O. Box 12308
Capitol Station                                               JAN 2 6 2015
Austin, TX 78711

                                                           Abel Acosta, Clerk
        Re:   AliYazdchi
              v. Texas
              No. 14-7087
              (Your No. PD-0007-13, PD-0008-13)


Dear Clerk:


        The Court today entered the following order in the above-entitled case:

        The petition for a writ of certiorari is denied.



                                           Sincerely,


                                                                  ~&H\
                                           Scott S. Harris, Clerk